Case 2:21-cv-10490-SDD-RSW ECF No. 1-1, PageID.54 Filed 03/02/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
 MILLENNIUM FUNDING, INC.,
 HUNTER KILLER PRODUCTIONS, Case No.: 2:21-cv-10490
 INC. and VOLTAGE HOLDINGS,
 LLC,
                            INDEX OF EXHIBITS
       Plaintiffs,
            v.
 SMR HOSTING LLC, DAVID COX,
 and DOES 1-100,
            Defendants.




                                INDEX OF EXHIBITS


Exhibit               Description

        1             List of Plaintiffs’ Works and Copyright Registration Numbers

        2             Captures infringements at IP address 108.61.128.241

        3             Notice of Infringement sent to Choopa




20-023DBa
